 

EXHIBIT 10.3(b)

 

AMENDMENT NO. 3

TO INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Amendment No. 3 (this “Amendment”), dated as of August 29, 2018, to the
Investment Management Trust Agreement (as defined below) is made by and among
Jensyn Acquisition Corp., a Delaware corporation (the “Company”), and
Continental Stock Transfer & Trust Company (the “Trustee”). All terms used but
not defined herein shall have the meanings assigned to them in the Trust
Agreement.

 

WHEREAS, the Company and the Trustee entered into an Amended and Restated
Investment Management Trust Agreement dated as of March 2, 2016 and amended by
Amendment No. 1 thereto dated as of March 6, 2018 and Amendment No. 2 thereto
dated as of June 4, 2018 (the “Trust Agreement”);

 

WHEREAS, Section 1(i) of the Trust Agreement sets forth the terms that govern
the liquidation of the Trust Account under the circumstances described therein;

 

WHEREAS, at a special meeting of stockholders of the Company held on June 4,
2018, the Company stockholders approved (i) a proposal to amend (the “Charter
Amendment”) the Company’s amended and restated certificate of incorporation to
provide that the date by which the Company shall be required to effect a
Business Combination shall be on or prior to September 3, 2018 (the “ Extended
Date”) and (ii) a proposal to extend the date on which to commence liquidating
the Trust Account in the event the Company has not consummated a business
combination by the Extended Date; and

 

WHEREAS, at a special meeting of stockholders of the Company held on August 29,
2018, the Company stockholders approved (i) a proposal to amend (the “Charter
Amendment”) the Company’s amended and restated certificate of incorporation to
provide that the date by which the Company shall be required to effect a
Business Combination shall be on or prior to January 3, 2019 (the “Second
Extended Date”) and (ii) a proposal to extend the date on which to commence
liquidating the Trust Account in the event the Company has not consummated a
business combination by the Second Extended Date; and

 

WHEREAS, on the date hereof, the Company is filing the Charter Amendment with
the Secretary of State of the State of Delaware.

 

NOW THEREFORE, IT IS AGREED:

 

1. Section 1(i) of the Trust Agreement is hereby amended and restated to read in
full as follows:

 

“(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by its Chief Executive
Officer or Chairman of the Board and Secretary or Assistant Secretary, affirmed
by counsel for the Company and, in the case of a Termination Letter in a form
substantially similar to that attached hereto as Exhibit A, acknowledged and
agreed to by CCM, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the Trustee by
January 3, 2019, the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B hereto and
distributed to the Public Stockholders promptly after such date.”

 

2. All other provisions of the Trust Agreement shall remain unaffected by the
terms hereof.

 

 

 

 

3. This Amendment may be signed in any number of counterparts, each of which
shall be an original and all of which shall be deemed to be one and the same
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

 

4. This Amendment is intended to be in full compliance with the requirements for
an Amendment to the Trust Agreement as required by Section 6(c) of the Trust
Agreement, and every defect in fulfilling such requirements for an effective
amendment to the Trust Agreement is hereby ratified, intentionally waived and
relinquished by all parties hereto.

 

5. This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction.

 

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment to the
Investment Management Trust Agreement as of the date first written above.

 

  Continental Stock Transfer & Trust Company, as Trustee         By: /s/ Frances
E. Wolf, Jr.   Name:  Frances E. Wolf, Jr.   Title: Vice President

 

  Jensyn Acquisition Corp.         By: /s/ Jeffrey J. Raymond   Name:  Jeffrey
J. Raymond   Title: President and Chief Executive Officer

 

[Signature Page to Amendment No. 3 to the Investment Management Trust Agreement]

 

3

 

